DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10 and 12-20  are rejected under 35 U.S.C. 103 as being unpatentable over by Hargis et al. (6154259) in view of Stowe et al. (20130050803 A1)

Regarding claim 1, Hargis et al.  discloses (see Figs. 1-16, mainly Fig. 1 and Fig. 12). an optical imager system (as in Fig. 12), comprising: at least one imager module  comprising a laser light source (152, microlaser element), a collimator (164 same as 24 of fig. 1, imaging lens collimates laser light), an illumination optical system (163), a grating light valve (131), a spatial light modulator and a projection optical system (166); and 
a plurality of imager modules that includes the at least one imager module (Each laser emitter forms imager module), wherein the plurality of imager modules is operable in a stacked arrangement (as shown in Fig. 12 each laser emitter is stacked perpendicular to optical axis),
wherein the illumination optical system (as in Fig. 12)  homogenizes, shapes, and directs a beam from the laser light source onto the grating light valve, and wherein homogenization occurs in a cross-process direction (see column 12, line 19-32, discloses shaping and directing light).
Hargis et al. does not state the imager modules  produces an image from in-line stitching of individual images generated by the at least one imager module among the plurality of imager modules.
Stowe et al. discloses (see Fig. 1) the imager modules (200) produces an image from in-line stitching of individual images generated by the at least one imager module among the plurality of imager modules (see paragraph [0042] discloses stitching multiple images in to a single image). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce single scene image from a multiple image source as disclosed by Stowe et al. with the optical system of Hargis et al. in order to produce single seamless image (see paragraph [0042]).

Regarding claim 2, Stowe et al. further discloses (see Fig. 1) the image produced from the in- line stitching of the individual images comprises a seamless longer single pixelated line image from the in-line stitching of smaller individual pixelated line images produced by the at least one imager module (as stated in paragraph [0042], smaller image form 120-1 and 120-2 produces single seamless image SL).

Regarding claim 3, Stowe et al. further discloses (see Fig. 1) the beam is shaped in a top-hat irradiance profile or a near top-hat irradiance profile (see paragraph [0009]).

Regarding claim 4, Hargis et al. in view of Stowe et al. discloses the optical imager system as in claim 1 except the beam comprises a Gaussian irradiance profile.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Gaussian irradiation profile to provide brighter image,  since it was known in the art.

Regarding claim 5, Hargis et al.  discloses (see Figs. 1-16, mainly Fig. 1 and Fig. 12) the grating light valve (131), an illumination (152) is telecentric or near telecentric in a cross-process direction (laser of 152 is telecentric to grating bar of 131).

Regarding claim 7, Hargis et al.  discloses (see Figs. 1-16, mainly Fig. 1 and Fig. 12) the collimator comprises at least one of: a fast-axis collimator lens, or an aspherical collimator lens (24, see Fig. 1).

Regarding claim 8, Hargis et al.  discloses (see Figs. 1-16, mainly Fig. 1 and Fig. 12) the laser light source (151) comprises a laser diode array (microlaser array module).

Regarding claim 9, Hargis et al.  discloses (see Figs. 1-16, mainly Fig. 1 and Fig. 12-13) 9. An optical imager system, comprising: 
at least one processor and a memory (73 is a controller board and system also consist of PLZt modulator or LCD modulator which includes memory)
  it is inherent to the function of the memory to store instructions desired by user  to cause the processor to perform: 
generating a beam of light by a laser light source (see column 5, line 20-30 for light generator)  included as a part of at least one imager module (as in Fig. 12) that comprises the laser light source (151, see column 11, line 42-59) , a collimator (164), an illumination optical system (as in fig. 12), a grating light valve (131), a spatial light modulator (131) and a projection optical system (161); 
homogenizing, shaping and directing a beam of light by the illumination optical system from the laser light source onto the grating light valve, wherein the homogenizing occurs in a cross-process direction (see column 12, line 19-32, discloses shaping and directing light).
Hargis et al. does not state the imager modules  producing an image from in-line stitching of individual images generated by the at least one imager module among a plurality of imager modules operable in a stacked arrangement to produce the image from the in- line stitching of individual images generated by the at least one imager module.
Stowe et al. discloses (see Fig. 1) the imager modules (200) producing an image from in-line stitching of individual images generated by the at least one imager module among a plurality of imager modules operable in a stacked arrangement to produce the image from the in- line stitching of individual images generated by the at least one imager module  (see paragraph [0042] discloses stitching multiple images in to a single image).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce single scene image from a multiple image source as disclosed by Stowe et al. with the optical system of Hargis et al. in order to produce single seamless image (see paragraph [0042]).

Regarding claim 10, Stowe et al. further discloses (see Fig. 1) the image produced from the in- line stitching of the individual images comprises a seamless longer single pixelated line image from the in-line stitching of smaller individual pixelated line images produced by the at least one imager module (as stated in paragraph [0042], smaller image form 120-1 and 120-2 produces single seamless image SL).

Regarding claim 12, Stowe et al. further discloses (see Fig. 1) the beam is shaped in a top-hat irradiance profile or a near top-hat irradiance profile (see paragraph [0009]).

Regarding claim 13, Hargis et al. in view of Stowe et al. discloses the optical imager system  as in claim 1 having the grating light valve (131), an illumination (152) are telecentric and does not teach the beam comprises a Gaussian irradiance profile.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Gaussian irradiation profile to provide brighter image,  since it was known in the art.

Regarding claims 14-20, the structural limitations therein are the same as those recited in claims 1-7, as rejected by Hargis et al. in view of Stowe et al. above.
Hargis et al. in view of Stowe et al. is silent to a method of operating an optical imager system.
However, one skilled in the art will recognize that the method of operating an optical imager system disclosed by Hargis et al. in view of Stowe et al. will comprise Applicant’s recited steps of generating, producing, homogenizing and applying.  Since only generic method steps and no specific method steps are claimed, the structure taught by Hargis et al. in view of Stowe et al. meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a method of operating an optical imager system, the display system of  Hargis et al. in view of Stowe et al. with the method of claims 14-20, since the method steps are obvious in light of the resultant structure.

Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claims 6 and 11, although the prior art teaches examples of multiple image forming system, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 6 and 11, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagano et al. (20020164069 A1) disclose optical image producing system Fujii et al. (20020180944 A1) discloses exposure device using modulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        September 26, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872